DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0014497 A1 [Druz].

Regarding Claim 1:
Druz teaches a method for fabricating structures on a substrate (abstract), comprising: 
a) providing a substrate having a substrate surface (Fig. 4 (16)); 
b) generating nanostructures or microstructures on the substrate surface (Fig. 6D-F, paras 29, 36) at least in part by exposing the substrate surface to thermal particles from a thermal particle source while irradiating the substrate surface with an ion beam (Fig. 4 (12), para 28), 
wherein each of the generated nanostructures or microstructures has a smaller surface area defined at the substrate surface than an area of incidence of the ion beam or a beam generated by the thermal particle source (See Fig. 6D-F, wherein the generated structure, e.g. the trench, only occupies part of the irradiated area. Since it only occupies part of the irradiated area, the area of structures generated therein is smaller than the irradiated area), and wherein at least some of the generated nanostructures or microstructures have a size that corresponds to a ratio of a flux of the thermal particle source to a flux of the ion beam (The claimed size correspondence occurs inherently. The instant specification explains that the “surface composition [changes] as a function of controlling the ratio of fluxes between thermal and energetic particles.” PgPub para 13. Any given nanostructure or microstructure and its size is a part of said “surface composition.” As such, any given nanostructure or microstructure and its size is controlled by the ratio of fluxes between thermal and energetic particles. Finally, it that the size of a given nanostructure or microstructure is controlled by the flux ratio, is also corresponds to said flux ratio, since control is at least one type of correspondance.); 
c) obtaining a measurement of a characteristic of the substrate surface (paras 39-41, angle α); 
d) adjusting at least one of the thermal particle source and the ion beam based on the measurement (paras 39-41). 
However, Druz fails to specify that the steps c) and d) take place after the generating step. In effect, this limitation describes adjusting the thermal particle source and the ion beam based on a measurement of results of a previous generating step. Paras 33 and 36 of Druz speak to adjusting tilt angles to manipulate etching and deposition effects, and Druz presents numerous examples of measuring both said tilt angles and its effects on characteristic of the substrate surface. Thus, Druz suggests using these measurements of the substrate surface to improve subsequent iterations of generating nanostructures or microstructures on another substrate surface.  Modifying Druz to measure an exposed substrate, and then adjust conditions for subsequent substrates would simply entail the repetition of steps a) and b) after seeing the results of a) and b) in a given set of conditions. Such a modification would allow one of ordinary skill to iteratively improve the process of generating nanostructures or microstructures on the substrate surface. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to repeat the process of Druz on additional substrates after adjusting the thermal particle source and the ion beam to account for measured characteristics of the treated substrates. One would have been motivated to do so since this would allow one to iteratively improve the modification process. 

Regarding Claims 2-3:
Druz teaches the method of claim 1, wherein step c) further comprises obtaining at least one characteristic of an emitted species generated in step b); wherein the at least one characteristic comprises an emission angle of the emitted species (Figs. 6A-F, a tilt angle of the emitted species generated by the sources). 

Regarding Claim 4:
Druz teaches the method of claim 2, wherein the at least one characteristic comprises an energy value (para 49, 200V). 

Regarding Claim 5:
Druz teaches the method of claim 2, wherein the at least one characteristic comprises a flux value (para 49, 15A). 

Regarding Claim 6:
Druz teaches the method of claim 1, wherein step c) includes employing a probe to obtain a surface characteristic of the substrate surface (Figs. 10-11 and 14 are SEM images which demonstrate various surface characteristics of the substrate. The electron beam of an SEM is considered its probe.). 

Regarding Claim 7:
Druz teaches the method of claim 6, wherein the surface characteristic comprises at least one of the group consisting of a chemical property, an electronic property and an optical property (Figs. 10-11 and 14 are SEM images, and as such comprise information of electronic properties of the surface since electronic structures in the sample are evident in the images). 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,808,313. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim recites the same steps with slightly different terminology.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 10,309,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim recites the same steps with slightly different terminology.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. 9,932,664. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim recites the same steps with slightly different terminology.

Response to Arguments

Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. 
Applicant’s amendments have overcome the indefiniteness rejections of claims 1 and 8.
Applicant argues that Druz fails to teach that the size of nanostructures and microstructures can be altered by the claimed flux ratio. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., altering the size of nanostructures and microstructures) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rather, the claim recites that the sizes of  the nanostructures and microstructures corresponds to a flux ratio, and not necessarily to a flux ratio actually used in the method. Since the actual amendment only adds a limitation describing an arbitrary correspondence that is inherently met, the rejections of record are maintained.
The double patenting rejections of record are maintained.

Conclusion
                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881